SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Joseph G. Timme (“Timme”) appeals from the judgment of the United States District Court for the Eastern District of New York (Hurley, J.), dismissing his claim brought under 42 U.S.C. § 1983. In his claim, Timme alleged that the Internal Revenue Service (“IRS”) had violated his civil and constitutional rights when, in the 1960s, it improperly placed a lien against the property of Timme and his wife and later sold real property belonging to Tim-me to pay the tax liability that gave rise to the lien. Timme claimed that the IRS caused hardships including the death of his wife and two of his children. He sought damages against the United States in the amount of $10 million.
The district court dismissed Timme’s claims, under Fed. R. Civ. Proc. 12(b)(6), for failure to state a claim for which relief may be granted. The court held that Tim-me’s claims were barred by the two-year statute of limitations applicable to claims against the IRS for negligent failure to release a lien, negligence by an IRS employee, and wrongful death.
We affirm for substantially the reasons stated in Judge Hurley’s opinion. See Joseph G. Timme v. United States of America, 00-CV-5459DRHWDW, 2001 WL 1835593 (E.D.N.Y. Jan.31, 2001). Timme’s pending motion to submit additional evidence is denied.